DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 17-31, in the reply filed on 1/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 requires a first instance of ‘a sputtering target comprising at least one metal selected from the group consisting of tantalum and niobium’ (emphasis added) and then a second instance of ‘a microstructure of the sputtering target defined by: at least one metal selected from the group consisting of tantalum niobium’ (emphasis added). It is unclear as to whether the first and second instances are intended to be the same ‘at least one metal’ or are intended to be distinct instances of the ‘at least one metal’.
Claim 21 requires “an average aspect ratio”, and dependent claim 22 requires “an average aspect ratio”, rendering claim 22 unclear as to whether this ‘aspect ratio’ is intended to further clarify the ‘aspect ratio’ of claim 21, or be a distinct average aspect ratio.
Claim 23 requires “an average distance” and “a forming direction”, and dependent claim 24 requires “an average distance” and “a forming direction”, rendering claim 24 unclear as to whether this ‘distance’ and ‘forming direction’ are intended to further clarify the ‘distance’ and ‘forming direction’ of claim 23, or be a distinct average distance and forming direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (US Patent No. 8,409,498).
With respect to claims 17 and 30-31, Inoue discloses a sputter target consisting of about 5% Nb, unavoidable impurities and a balance of Mo being about 95 at% (abstract; Table 1, Example 4; Table 2, Example 14). Inoue further discloses in fig. 2 the sputter target has a microstructure defined by a matrix [1] of Mo with islands (i.e. particles) [2] of metal M (M= Nb) (abstract; col. 1, lines 66-67; col. 2, lines 1-24; col. 3, lines 1-2), with figs. 4-7 further depicting the microstructure of the matrix of Mo with particles of Nb (col. 3, lines 5-15). Inoue further discloses the sputter target is formed by conditions of: 1) hot isostatic pressing for 5 hours at a temperature of 1250oC and pressure of 120 MPa (Example 1, col. 6, lines 24-27), followed by 2) hot rolling at 1150oC (Example 2, lines 7-15), similar (if not identical) to conditions taught at para 0024, 0052, 0058, 0073, and 0086 of Applicant’s published Specification (US 2019/0221408) for forming the sputter target. Since Inoue teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the particles of Nb embedded within the matrix of Mo and the sputter target being formed using similar conditions as Applicant, a prima facie case of either anticipation or obviousness has been established that Inoue also teaches the resulting microstructure having properties of 1) the matrix of Mo having an average Mo content of greater than or equal to 92 at%; and 2) the particles of Nb being composed of a solid solution containing Mo at an average Mo content of greater than or equal to 15 at% and Nb (MPEP 2112.01, Section I).
With respect to claims 18 and 19, since Inoue teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the matrix of Mo with particles of Nb embedded within and the sputter target being formed using similar conditions as Applicant (as discussed above for claim 1), a prima facie case of either anticipation or obviousness has been established that Inoue also teaches the resulting microstructure having a property of the average Mo content of the particles of Nb is greater than or equal to 25 at% (MPEP 2112.01, Section I).
With respect to claim 20, since Inoue teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the matrix of Mo with particles of Nb embedded within and the sputter target is formed using similar conditions as Applicant (as discussed above for claim 1), a prima facie case of either anticipation or obviousness has been established that Inoue also teaches the resulting microstructure having a property of a forming texture in which at least one of the matrix or particles has a predominant orientation of 1) a forming direction (110); and 2) in a normal direction at least one orientation is (100) or (111) (MPEP 2112.01, Section I).
With respect to claims 21 and 22, since Inoue teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the matrix of Mo with particles of Nb embedded within and the sputter target is formed using similar conditions as Applicant (as discussed above for claim 1), a prima facie case of either anticipation or obviousness has been established that Inoue also teaches the resulting microstructure having a property of the particles of Nb have an average aspect ratio of greater than or equal to 5 (MPEP 2112.01, Section I).
With respect to claims 23 and 24, since Inoue teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the matrix of Mo with particles of Nb embedded within and the sputter target is formed using similar conditions as Applicant (as discussed above for claim 1), a prima facie case of either anticipation or obviousness has been established that Inoue also teaches the resulting microstructure having a property of an average distance between the particles of Nb perpendicular to a forming direction is less than or equal to 50 m (MPEP 2112.01, Section I).
With respect to claims 25 and 28, since Inoue teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the matrix of Mo with particles of Nb embedded within and the sputter target is formed using similar conditions as Applicant (as discussed above for claim 1), a prima facie case of either anticipation or obviousness has been established that Inoue also teaches the resulting microstructure having a property of the matrix of Mo and the particles of Nb each being at least partially comprising a recrystallized microstructure (MPEP 2112.01, Section I).
With respect to claims 26 and 27, since Inoue teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the matrix of Mo with particles of Nb embedded within and the sputter target is formed using similar conditions as Applicant (as discussed above for claim 1), a prima facie case of either anticipation or obviousness has been established that Inoue also teaches the resulting microstructure having a property of an average grain size of the matrix of Mo is less than or equal to 60 m (MPEP 2112.01, Section I).
With respect to claim 29, Inoue further depicts in fig. 2 that the sputter target comprises certain portions of interfaces between the matrix [1] of Mo and the particles [2] of Nb are substantially free of oxide particles [3].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-44 of copending Application No. 15/033427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 23/44 of the copending would also meet the requirements set forth in claims 17-32 of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794